                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK

------------------------------x
                              :
MICHELLE R. GREEN             :       Civil No. 1:17CV01185 (HBF)
                              :
v.                            :
                              :
NANCY A. BERRYHILL, ACTING    :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :
                              :
------------------------------x

                       RULING ON CROSS MOTIONS

       Plaintiff Michelle R. Green brings this action pursuant to

42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security which denied her application for

Disability Insurance Benefits (“DIB”) under Title II Social

Security, 42 U.S.C. §401 et seq. (“the Act”). Plaintiff has

moved to reverse or remand the case for a rehearing. The

Commissioner has moved to affirm.

       For the reasons set forth below, plaintiff’s Motion for

Judgment on the Pleadings [Doc. #15] is GRANTED. Defendant’s

Motion for Judgment on the Pleadings [Doc. #22] is DENIED.

I. ADMINISTRATIVE PROCEEDINGS

       The procedural history of this case is not disputed.

Plaintiff protectively filed an application for DIB on June 11,

2013, alleging disability as of January 23, 2013.1 [Certified


1   Plaintiff’s date last insured for Title II benefits is March
                                  1
Transcript of the Record, Compiled on February 3, 2018, Doc. #5

(hereinafter “Tr.”) 63, 125-26]. Plaintiff alleged disability

due to “spinal cord injury cervical, hern[iated] disc cervical

with myelopathy, stenosis cervical, headaches, muscle spasms.”

[Tr. 64]. Her DIB claim was denied on March 7, 2014. [Tr. 22,

69-72]. Plaintiff filed a timely request for a hearing before an

Administrative Law Judge (“ALJ”) on March 23, 2014. [Tr. 84-86].

    On March 29, 2016, Administrative Law Judge (“ALJ”) Carl E.

Stephan held a hearing, at which plaintiff appeared with a

paralegal and testified. [Tr. 38-62]. No Vocational Expert

testified at the hearing. [Tr. 38]. On June 10, 2016, the ALJ

found that plaintiff was not disabled, and denied her claim.

[Tr. 19-37]. Plaintiff filed a timely request for review of the

hearing decision on July 19, 2016. [Tr. 123-24]. On September

14, 2017, the Appeals Council denied review, thereby rendering

ALJ Smith’s decision the final decision of the Commissioner.

[Tr. 1-6]. The case is now ripe for review under 42 U.S.C.

§405(g).

    Plaintiff, represented by counsel, timely filed this action

for review and moves to reverse and/or remand the Commissioner’s

decision.




31, 2019. [Tr. 24].
                                2
II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

                                 3
the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

                                4
determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

    To be considered disabled under the Act and therefore

entitled to benefits, Ms. Green must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that [s]he is not only unable to do

h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. §423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

                                 5
(requiring that the impairment “significantly limit[ ] ...

physical or mental ability to do basic work activities” to be

considered “severe”).2

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s
     severe impairment, he has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the
     Secretary then determines whether there is other work

2DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                6
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from her physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation

omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial


                                 7
statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

ALJ Stephan concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 19-37]. At step one, the ALJ found

that plaintiff had not engaged in substantial gainful activity

since January 23, 2013, the alleged onset date. [Tr. 24].

      At step two, the ALJ found that plaintiff had cervical

sprain and strain; cervical spondylosis; cervical disc

herniation without myelopathy; and lumbar strain, all of which

are severe impairments under the Act and regulations. [Tr. 24-

28]

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1. [Tr. 28]. The ALJ specifically

considered Listing 1.04 (disorders of the spine). [Tr. 28]. The

ALJ also conducted a psychiatric review technique and found that

plaintiff had a no restriction in activities of daily living or

social functioning, and a mild restriction in concentration,

persistence or pace. [Tr. 26-27]. The ALJ found no episodes of

decompensation. [Tr. 27].

      Before moving on to step four, the ALJ found plaintiff had

                                 8
the RFC “to perform the full range of light work, as defined in

20 C.F.R. 404.1567(b).” [Tr. 28].

     At step four, the ALJ found plaintiff was unable to

perform any past relevant work. [Tr. 31]. At step five,

after considering plaintiff’s age, education, work

experience and RFC, the ALJ found that jobs existed in

significant numbers in the national economy that plaintiff

could perform. [Tr. 31-32].

     The ALJ concluded that plaintiff had not been under a

disability from January 23, 2013, the alleged onset date of

disability, through June 10, 2016, the date of the ALJ’s

decision. [Tr. 32].

V.   DISCUSSION

     Plaintiff first argues that the “Commissioner erred in

substituting her own ‘medical’ judgment for that of any

physician.” [Doc. #15-1 at 21-26]. She contends that “the ALJ

erred by rejecting all treating provider opinions, granting

‘considerable’ weight to the vague opinion of the insurance

company consultant Dr. Medved, and then effectively formulating

a function-by-function physical RFC without any medial

authority.” [Doc. #15-1 at 23-26]. She next argues that the ALJ

erred at Step Three in failing to consider Ms. Green’s lumbar

spine injury under Medical Listing 1.04(A) after the second

motor vehicle accident. [Doc. #15-1 at 26-32]. Finally,

                                9
plaintiff contends that the ALJ erred in ignoring and failing to

evaluate or weigh the opinion of treating orthopedic surgeon Dr.

Cameron Huckell. [Doc. #15-1 at 32-36].

    An ALJ has the responsibility to determine a claimant’s RFC

based on all the evidence of record. 20 C.F.R. §§404.1545(a)(1),

416.945(a)(1). The RFC is an assessment of “the most [the

disability claimant] can still do despite [his or her]

limitations.” 20 C.F.R. §404.1545(a)(1), 416.945(a)(1). Although

“[t]he RFC determination is reserved for the commissioner...an

ALJ’s RFC assessment is a medical determination that must be

based on probative evidence of record.... Accordingly, an ALJ

may not substitute his own judgment for competent medical

opinion.” Walker v. Astrue, No. 08-CV-0828(A)(M), 2010 WL

2629832, at *6 (W.D.N.Y. June 11, 2010)(quoting Lewis v. Comm’r

of Soc. Sec., No. 6:00CV1225(GLS), 2005 WL 1899, at *3 (N.D.N.Y.

Aug. 2, 2005)(internal citations omitted)). Nevertheless,

plaintiff has the burden to demonstrate functional limitations

that would preclude any substantial gainful activity. See 20

C.F.R. §§§404.1545(a)(3), 416.945(a)(3) (“In general, you are

responsible for providing the evidence we will use to make a

finding about your residual functional capacity.”); 42 U.S.C.

§423(d)(5)(A)(“An individual shall not be considered to be under

a disability unless he furnishes such medical and other evidence



                               10
of the existence thereof as the Commissioner of Social Security

may require.”).

    Pursuant to 20 C.F.R. §§404.1527(c)(2) and 416.927(c)(2), a

treating source’s opinion will usually be given more weight than

a non-treating source. If it is determined that a treating

source’s opinion on the nature and severity of a plaintiff’s

impairment is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in [the] case record,” the

opinion is given controlling weight. 20 C.F.R. §§404.1527(c)(2),

416.927(c)(2). If the opinion, however, is not “well-supported”

by “medically acceptable” clinical and laboratory diagnostic

techniques, then the opinion cannot be entitled to controlling

weight. Id. If the treating source’s opinion is not given

controlling weight, the ALJ considers the following factors in

weighing the opinion: length of treatment relationship,

frequency of examination, nature and extent of the treatment

relationship, relevant evidence used to support the opinion,

consistency of the opinion with the entire record, and the

expertise and specialized knowledge of the source. See 20 C.F.R.

§§404.1527(c)(2)-(6), 416.927(c)(2)-(6); Social Security Ruling

(“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996).

“While an ALJ may discount a treating physician's opinion if it

does not meet this standard, the ALJ must ‘comprehensively set

                               11
forth [his] reasons for the weight assigned to a treating

physician's opinion.’” Pilarski v. Comm'r of Soc. Sec., No. 13-

CV-6385-FPG, 2014 WL 4923994, at *2 (W.D.N.Y. Sept. 30,

2014)(quoting Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir.

2004).

    Here, the ALJ found that plaintiff had the RFC to “perform

the full range of light work, as defined in 20 C.F.R.

§404.1567.” [Tr. 28]. The regulations dictate the physical

exertion requirements of light work:

    Light work involves lifting no more than 20 pounds at
    a time with frequent lifting or carrying of objects
    weighing up to 10 pounds. Even though the weight
    lifted may be very little, a job is in this category
    when it requires a good deal of walking or standing,
    or when it involves sitting most of the time with some
    pushing and pulling of arm or leg controls. To be
    considered capable of performing a full or wide range
    of light work, you must have the ability to do
    substantially all of these activities. If someone can
    do light work, we determine that he or she can also do
    sedentary work, unless there are additional limiting
    factors such as loss of fine dexterity or inability to
    sit for long periods of time.

20 C.F.R. §404.1567.

    The administrative record in this case contains numerous

detailed treatment records, and medical opinions from treating

and other examining sources that relate the medical evidence to

what plaintiff can and cannot do functionally. Plaintiff

accurately points out that there are numerous disability

assessments, supported by functional limitation, by her treating


                               12
providers in the record and there is no dispute that plaintiff

was disabled from returning to her work as a CNA. [Tr. 31]. It

is also undisputed that plaintiff did not work after the first

motor vehicle accident on January 23, 2013, that the injuries

sustained were due to the accident, and that conservative

treatment did not relieve her symptoms. After a second motor

vehicle accident on February 20, 2014, it is also undisputed

that plaintiff sustained injuries to her lumbar spine and this

accident was an aggravating/activating event to a pre-existing

cervical condition.

    Notably, the ALJ did not assess the opinion of treating

orthopedic surgeon Dr. Cameron Huckell in making his RFC

determination, as conceded by defendant. [Doc. #22-1 at 19].

Defendant argues that “[a]lthough the ALJ did not explicitly

mention [the October 2014 disability statement], the ALJ’s

decision was consistent with Dr. Huckell’s statement” and the

RFC assessment “was based on all the relevant medical evidence

and other evidence of record, including Plaintiff’s own

statements.” [Doc. #22-1 at 19-20 (emphasis added)]. The Court

disagrees. The failure to evaluate an opinion by a treating

physician, however brief, requires remand. Schramm v. Colvin,

No. 13-CV-806S, 2014 WL 4627222, at *3 (W.D.N.Y. Sept. 15,

2014)(“[T]he Appeals Council, like the ALJ, is required to

provide “good reasons” for rejecting treating-source opinions—

                               13
even laconic opinions.”); 20 C.F.R. § 416.927(c)(2) (“We will

always give good reasons in our notice of determination or

decision for the weight we give your treating source's

opinion.”)(emphasis added). The ALJ was free to reject or

discount Dr. Huckell’s opinion, but in making that decision, the

ALJ had to address the opinion and offer his rationale for doing

so. Schramm, 2014 WL 4627222, at *4 (“On remand, the

Commissioner must offer ‘good reasons’ for rejecting Dr. Ambis’

opinion, or request more information from Dr. Ambis.”).

    During the relevant period under review, there is no

opinion of record by a treating physician or other medical

provider that plaintiff was able to work and/or was ready to

return to work. Rather, the ALJ’s decision in large part

indicates that he impermissibly assessed plaintiff’s RFC on the

basis of bare medical findings, and substituted his own judgment

for competent medical opinion.

    This is not a case where plaintiff suffers relatively

little physical impairment, such that the ALJ may render a

common sense judgment about plaintiff’s functional capacity. The

ALJ acknowledged as much by designating plaintiff’s cervical

sprain and strain; cervical spondylosis; cervical disc

herniation without myelopathy; and lumbar strain “severe.” [Tr.

24-28].

    Moreover, throughout the treating relationship with Dr.

                                 14
Huckell, the doctor opined that plaintiff was temporarily

totally disabled as a result of the motor vehicle accident in

January 2013 and was unable to return to her job. [Tr. 244

(8/8/13), Tr. 234 (10/9/13), Tr. 228 (12/5/13), Tr. 222

(12/17/13). By March 2014, and after the second motor vehicle

accident in February 2014, Dr. Huckell opined that he considered

plaintiff to have a permanent partial disability. [Tr. 388

(3/21/14), Tr. 401 (6/18/14), Tr. 414 (8/7/14), Tr. 450

(10/4/14)].

    Dr. Huckell’s treatment notes include detailed notations of

physical examination of plaintiff’s musckuloskeletal system

(including gait, physical inspection, range of motion, strength,

straight leg raises), neurologic system (including deep tendon

reflexes, sensation and pathologic reflexes), and her

psychiatric status. [Tr. 218, 233, 243, 384, 394-95, 405-06,

442-43]. Beginning in December 2013, Dr. Huckell noted that

conservative care, including chiropractic, massage and physical

therapy, did not improve her symptoms. [Tr. 217, 226]. On

examination, Dr. Huckell noted that plaintiff’s “left grip

strength is 25% less than a right grip strength indicating that

the spinal cord compression and nerve root compression left side

is starting to cause some neurological problems that are

objective.” [Tr. 217, 226]. At that time, plaintiff provided a

consent to surgery. [Tr. 221]. The doctor stated,

                               15
    Michelle is now developing some early signs of
    myelopathy and there is an indication for surgery. I
    explained to her that she is a candidate for anterior
    cervical discectomy and fusion and allograft bone cage
    and plate C5-7. There is no indication for further
    physical therapy since she has had neurological
    worsening.

    Review of the thoracic spine MRIs dated 4/12/13 shows
    pathology consisting of multilevel disc bulging with
    mild upper thoracic spondylosis. As there is no
    significant central stenosis at any level, there is no
    immediate indication for surgery to her thoracic spine
    and we are not recommending it at this time.

    Because of the worsening neurological condition I
    consider [her to] be temporarily totally disabled for
    all work. We are planning on proceeding with surgery
    relatively soon. Michelle will remain out of work.

[Tr. 222, 228]. In March and June 2014, Dr. Huckell noted

that “[w]e are planning on proceeding with surgery

relatively soon.” [Tr. 388, 401], However, despite

providing consent to surgery, Dr. Huckell noted in August

and October 2014, that plaintiff “is not ready to commit

[to] any surgical intervention yet which is reasonable.”

[Tr. 404, 441].

    After the second MVA in February 2014, Dr. Huckell stated

    Causality: It is my opinion that Michelle sustained
    significant injuries to her lumbar spine and an
    aggravating/activating event to pre-existing
    symptomatic cervical spinal condition as a result of
    this motor vehicle accident. Michelle settled with her
    first MVA case (01/23/13)

    Disability: It is my opinion that Michelle is
    considered to have a permanent partial disability at
    this time as a result of the first motor vehicle
    accident dated 1/23/13. A FCE [functional capacity

                               16
    evaluation] can be done for specific
    limitations/restrictions if warranted. She was not
    working at the time of her second MVA (02/20/2014).
    Therefore, no disability status is needed/warranted at
    this time regarding the second MVA.

[Tr. 388-89 (3/21/14), 401 (6/18/14), 414 (8/17/14)].   A

functional capacity evaluation was not performed or, if done, is

not part of the record.

    In the last treatment record in October 2014, on physical

examination Dr. Huckell noted paravertebral muscle rigidity.

Cervical range of motion revealed, flexion 45 degrees/0-60

degrees, extension 40 degrees/0-75 degrees, bending to right 15

degrees/0-45 degrees, rotation to right 65 degrees/0-80 degrees,

rotation to left 50 degrees/0-80 degrees. Thoracic range of

motion revealed flexion 40 degrees/0-50 degrees, rotation 15

degrees/10-30 degrees, rotation to left 15 degrees/10-30

degrees. Lumbar range of motion revealed flexion 40 degrees/0-60

degrees, extension 10 degrees/0-25 degrees, bending to right 20

degrees/0-25 degrees, bending to left 20 degrees/0-25 degrees.

The doctor noted functional range of motion of shoulders,

elbows, wrists, hips, knees, and ankles. Strength was 5/5

bilaterally for the upper extremities including intrinsic

muscles of hands. Grip strength was firm bilaterally. However,

in objective grip strength testing, the doctor noted that

plaintiff’s right hand achieved a crit of 28 kg of force and her

left hand was 25% less than 22 kg of force, “which is clearly

                               17
objective evidence of weakness in a left-handed individual.”

[Tr. 443]. Straight leg raises were positive on the left side at

approximately 50 degrees. Deep tendon reflexes 2+ at the

bilateral knees and ankles, 3+ at the bilateral upper

extremities and plaintiff has spreading to other muscle groups

at proximal joints. Sensation was intact to light touch

bilaterally to upper and lower extremities. Finally, pathologic

reflexes showed Hoffman sign were bilaterally positive. [Tr.

443].

    On October 7, 2014, Dr. Huckell added, that while “[s]he

was not working at the time of her second MVA (02/23/2014) the

second accident activated/aggravated her pre-existing condition

and continued her loss of work to some extent.” [Tr. 450]. The

doctor “recommended against lumbar surgery for her condition

although she might be helped by lumbar epidural steroids.”

[Tr. 441; see Tr. 452 (Dr. Huckell referred her to Dr. Waghmarae

for consideration of epidural steroids and possibility of pain

management).

    Dr. Huckell provided the following disability opinion on

October 7, 2014,

    Michelle Green is disabled for work at this time and
    will remain so for a period of at least 3 months from
    today in my opinion. She has also been disabled from
    work between January 21, 2013 and February 20, 2014 as
    a result of the first car accident January 21, 2013.
    Her condition was worsened by the second car accident
    dated February 20, 2014 this prolong[s] her period of

                               18
    inability to work. She formerly worked at a nursing
    home in Orchard Park as a certified nursing assistant.
    Both of these car accidents rendered her totally
    disabled for that type of work.

[Tr. 453].

    Instead of addressing Dr. Huckell’s opinion, the ALJ

ignored it, writing that

    David H. Joslyn, a registered physician’s assistant in
    Dr. Huckell’s office reported in April 2014 (Exhibit
    11F) and September 2014 (Exhibit 13F) that the
    claimant is totally disabled. The Administrative Law
    Judge finds little support for his statements, since
    reports from Dr. Huckell the claimant’s treating
    orthopedist, indicate that the claimant’s disability
    is of a temporary nature (Ex. 2F and 3F).

[Tr. 30]. Plaintiff correctly states that “the ALJ did not

address Dr. Huckell’s opinion, as he assumed the reports from

Pinnacle indicating that Ms. Green is totally disabled came from

the physician assistant Mr. Joslyn (Tr. 30) and thus are not

governed by 20 C.F.R. §404.1527.” [Doc. #15-1 at 34]. As set

forth above, Dr. Huckell examined plaintiff, reviewed the

diagnostic imaging and co-signed these reports.

    The Commissioner argues that since the ALJ found that

plaintiff could perform light or sedentary work, that this is

consistent with Dr. Huckell’s October 7, 2014 opinion precluding

her work as a certified nurse assistant. [Doc. #22-1 at 19-20].

However, Dr. Huckell did not specifically state why Ms. Green

could not perform her past work. The doctor documented

“objective” evidence of weakness to plaintiff’s dominant left

                               19
hand and arm, left upper and lower extremities with neurological

worsening throughout the treatment history. [Tr. 217, 222, 226-

27, 383, 388, 393, 400-01, 404, 406, 441, 443, 450]. However,

the ALJ’s RFC determination makes no mention of additional

functional limitations due to plaintiff’s dominant left hand/arm

radicular symptoms. Nor did the ALJ include any manipulative or

postural limitations to account for these radicular symptoms to

plaintiff’s left dominant hand or other neurological worsening

to her left upper and lower extremities.

    “Because the ALJ failed to cite to any medical opinion to

support his RFC findings, the Court is unable to determine if

the ALJ improperly selected separate findings from different

sources, without relying on any specific medical opinion.” Hogan

v. Astrue, 491 F. Supp. 2d 347, 354 (W.D.N.Y. 2007).

    Where, as here, the medical findings and reports
    merely diagnose the claimant's impairments without
    relating the diagnoses to specific physical, mental,
    and other work-related capacities, the administrative
    law judge's “determination of residual functional
    capacity without a medical advisor's assessment of
    those capacities is not supported by substantial
    evidence.” Given Plaintiff's multiple physical and
    mental impairments, this is not a case where the
    medical evidence shows “relatively little physical
    impairment” such that the ALJ “can render a common
    sense judgment about functional capacity.”

Palascak v. Colvin, No. 1:11-CV-0592 MAT, 2014 WL 1920510, at *9

(W.D.N.Y. May 14, 2014): see also House v. Astrue, No. 5:11-CV-

915 GLS, 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1,


                               20
2013)(“[A]lthough the RFC determination is an issue reserved for

the commissioner, an ALJ is not qualified to assess a claimant's

RFC on the basis of bare medical findings and as a result, an

ALJ's determination of RFC without a medical advisor's

assessment is not supported by substantial evidence.”)(internal

citation and quotation marks omitted).

    Because the ALJ failed to assess Dr. Huckell’s opinion and

dismissed the opinions from other treating medical sources there

is no medical opinion regarding Green’s functional capacity to

complete the activities for a full range of light work or

sedentary work.   Martin v. Berryhill, No. 16-CV-6184-FPG, 2017

WL 1313837, at *3 (W.D.N.Y. Apr. 10, 2017)(“Because the ALJ

rejected Dr. Finkbeiner’s opinion, the record lacks any medical

opinion as to Martin’s physical ability to engage in work at any

exertional level on a regular and continuous basis in an

ordinary work setting. There is no medical opinion regarding her

capacity to sit, stand, walk, or lift, which are necessary

activities for sedentary work. See 20 C.F.R. §§ 404.1567(a),

416.967(a).”). The ALJ’s failure to evaluate the opinion of

treating orthopedic surgeon Dr. Huckell is error requiring

remand.

    While the Commissioner is free to decide that the opinions

of acceptable medical sources and other sources are entitled to

no weight or little weight, those decisions should be thoroughly

                                21
explained. Sears v. Astrue, Civil Action No. 2:11-CV-138, 2012

WL 1758843, at *3 (D. Vt. May 15, 2012). Indeed, when an ALJ

rejects all physician opinion evidence, an evidentiary deficit

exists. “[E]ven though the Commissioner is empowered to make the

RFC determination, ‘[w]here the medical findings in the record

merely diagnose [the] claimant’s exertional impairments and do

not relate those diagnoses to specific residual functional

capabilities,’ the general rule is that the Commissioner ‘may

not make the connection himself.’” Martin, 2017 WL 1313837, at

*3 (quoting Wilson v. Colvin, No. 13-CV-6286P, 2015 WL 1003933,

at *21 (W.D.N.Y. Mar. 6, 2015)).

     “In light of the ALJ's affirmative duty to develop the

administrative record, an ALJ cannot reject [or ignore] a

treating physician's [opinion] without first attempting to fill

any clear gaps in the administrative record.” Burgess v. Astrue,

537 F.3d 117, 129 (2d Cir. 2008)(quoting Rosa v. Callahan, 168

F.3d 72, 79 (2d Cir. 1999)); see Schaal v. Apfel, 134 F.3d 496,

505 (2d Cir. 1998)(“Even if the clinical findings were

inadequate, it was the ALJ's duty to seek additional information

from [the treating physician] sua sponte.”)).

    The proceedings before an ALJ are not supposed to be
    adversarial. Where there are deficiencies in the
    record, an ALJ is under an affirmative obligation to
    develop a claimant's medical history “even when the
    claimant is represented by counsel or ... by a
    paralegal.” Perez v. Chater, 77 F.3d 41, 47 (2d
    Cir.1996); see also Pratts v. Chater, 94 F.3d 34, 37

                               22
     (2d Cir. 1996) (“It is the rule in our circuit that
     ‘the ALJ, unlike a judge in a trial, must herself
     affirmatively develop the record’ in light of ‘the
     essentially non-adversarial nature of a benefits
     proceeding.’ This duty ... exists even when ... the
     claimant is represented by counsel.” (quoting
     Echevarria v. Secretary of Health & Human Servs., 685
     F.2d 751, 755 (2d Cir. 1982))).

Richardson v. Barnhart, 443 F. Supp. 2d 411, 423 (W.D.N.Y.

2006).

     Because there is no medical source opinion or

functional assessment supporting the ALJ’s finding that Ms.

Green can perform the full range of light work, the Court

concludes that the RFC determination is without substantial

support in the record and a remand for further

administrative proceedings is appropriate. See House v.

Astrue, No. 5:11-CV-915 (GLS), 2013 WL 422058, at *4

(N.D.N.Y. Feb. 1, 2013) (citing Suide v. Astrue, 371 F.

App’x 684, 689-90 (7th Cir. 2010) (holding that “the

evidentiary deficit left by the ALJ’s rejection” of a

physician’s reports, but not the weight afforded to the

reports, required remand.)).

     On remand, the ALJ should develop the record as

necessary to obtain opinions as to plaintiff’s functional

limitations from treating and/or examining sources, obtain

a consultative physical examination and/or a medical expert

review, obtain a functional capacity evaluation, and obtain


                               23
emergency room treatment records from Erie County Medical

Center and/or Kenmore Mercy Hospital for neck or low back

pain [Tr. 61-62 (plaintiff testifying that she has sought

emergency care approximately ten times for pain related

issues), Tr. 510-11 (August 9, 2015, emergency room

treatment records noting plaintiff presented with

“worsening neck pain that is radiating down into her left

arm.” On examination noting “symptoms suggestive of a C6 C7

radiculopathy likely secondary to muscle spasm after sprain

of the neck.”)].

     The Commissioner on remand should thoroughly explain

his findings in accordance with the regulations.3 See

Martin, 2017 WL 1313837, at *4 (“There were many avenues

available to the ALJ to fill the gap in the

record....”)(citing Covey v. Colvin, 204 F. Supp. 3d 497,

507 (W.D.N.Y. 2016)). The Commissioner on remand, “should

employ whichever of these methods are appropriate to fully

develop the record as to [Green’s] RFC.” Id. 2017 WL

1313837, at *4.




3Plaintiff also states that a March 13, 2013, treatment record
from DENT, was reviewed by Dr. Medved and is missing from the
record. [Doc. #15-1 at 26]. There is a DENT record dated March
5, 2013 and electronically signed by Dr. Lixin Zhang in the
record. [Tr. 276, 456-59]. On remand, the Commissioner should
obtain any additional treatment records from DENT.
                               24
      As noted earlier, the Court’s role in reviewing a

disability determination is not to make its own assessment

of the plaintiff’s functional capabilities; it is to review

the ALJ’s decision for reversible error. Because the Court

has found the ALJ erred in failing to evaluate the opinion

of treating orthopedic surgeon Dr. Huckell, it need not

reach the merits of plaintiff’s remaining arguments.

Therefore, this matter is remanded to the Commissioner for

further administrative proceedings consistent with this

ruling. On remand the Commissioner will address the other

claims of error not discussed herein.

      The Court offers no opinion on whether the ALJ should

or will find plaintiff disabled on remand. Rather the Court

finds remand is appropriate to permit the ALJ to evaluate

Dr. Huckell’s opinion and develop the record accordingly.

VI.   CONCLUSION

      For the reasons stated, plaintiff’s Motion for Judgment on

the Pleadings [Doc. #15] is GRANTED. Defendant’s Motion for

Judgment on the Pleadings [Doc. #22] is DENIED.

      In light of the Court’s findings above, it need not reach

the merits of plaintiff’s other arguments. Therefore, this

matter is remanded to the Commissioner for further

administrative proceedings consistent with this opinion. On

remand, the Commissioner shall address the other claims of error

                                25
not discussed herein.

    This is not a Recommended Ruling.   The parties consented to

proceed before a United States Magistrate Judge [doc. #11] on

September 25, 2018, with appeal to the Court of Appeals. Fed.

R. Civ. P. 73(b)-(c).

    SO, ORDERED at Bridgeport, Connecticut this 19th day of

March 2019.

                              ____/s/___________________
                              HOLLY B. FITZSIMMONS
                              UNITED STATES MAGISTRATE JUDGE




                               26
